      Case1:16-cv-08031-LTS-OTW
     Case  1:16-cv-08031-LTS-OTW Document
                                  Document118
                                           115 Filed
                                                Filed09/16/19
                                                      09/12/19 Page
                                                                Page1 1ofof2 2
               THE LAVV OFFICE'.'; OF--------------
                                                                                     196-04 HOLLIS AVENUE
                                                                             SAINT ALBANS, NEW YORK 11412
                                                                                             P: (917) 337-2439
                                                                                          FAX: (914) 462-4137




                                                                  : . LS: JC SU\'Y
                                                                   i
September 12, 2018
                                                                  ,l   DOCL\1-E'.'\T
                      MEMO ENDORSED                                    LLECTRO:\ICALLY FILED
VIA ECF                                                                uoc    #:
Honorable Laura Taylor Swain                                           11-\: :: F!I FD-    l/- fl, - Zl FJ
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
Southern District of New York
500 Pearl Street, Courtroom 12D
New York, New York 10007-1312

                                                           RE:         Edwards v. Wilkie
                                                                       16-CV-8031(LTS)

Dear Judge Taylor Swain:

I am writing to request an abeyance of the briefing for Defendants' summary judgment motion until
Plaintiff's motion for sanctions has been decided. Plaintiff's brief in opposition is due on September 16,
2019. However, since the motion for sanctions involves a discovery dispute, Plaintiff respectfully requests
an extension so that she will be able to thoroughly oppose Defendants' motion.

Your Honor may not be aware that Plaintiff has sought sanctions against Defendants due to the 704
objections they made during the course of 9 hours of deposition testimony. Pursuant to the Court's Order
on May 28, 2019, the parties briefed the motion in July. I am asking for an abeyance because Plaintiff has
sought the limited re-opening of discovery in lieu of monetary relief, should the Court determine that the
Defendants should be sanctioned. Plaintiff has requested this relief because of the egregious conduct
described in the motion practice and because of Defendants ongoing refusal to comply with Judge Wang's
order to split the costs for the status conference transcripts on May 28, 2019.

As Your Honor is aware Plaintiff also filed an objection to Judge Wang's finding pursuant to Fed. R. Civ. P.
72. Plaintiff respectfully argues that Judge Wang erroneously found that both parties paid for the
transcripts due to a failure to communicate with each other. However, the attached letter from
Defendants themselves, in the footnote portion clearly states otherwise. (Exhibit 1). To be clear, if Plaintiff
had not paid for the transcripts up front and in full, based on the government's practice of paying for
transcripts at the end of the month, Plaintiff would not have had the transcripts in time to file her motion
for sanctions.

In closing, I would like to thank Your Honor for her time and consideration of this matter.
      Case1:16-cv-08031-LTS-OTW
      Case 1:16-cv-08031-LTS-OTW Document
                                  Document118
                                           115 Filed
                                                Filed09/16/19
                                                      09/12/19 Page
                                                                Page22ofof22
       ----------- T   E i_ AvV ()FF ICE~; () 1=
                                                               196-04 HOLLIS AVENUE
                                                       SAINT ALBANS, NEW YORK 11412
                                                                       P: (917) 337-2439
                                                                     FAX: (914) 462-4137




Respectfully,

/s/

Special Hagan, Esq.



Cc: Rachel Doud,
Attorney for Defendants




                                                     SO ORDERED:
